341 S.W.3d 775 (2011)
Arthur J. MORRISON, Appellant,
v.
Elvin MALONEY, Respondent.
No. WD 73062.
Missouri Court of Appeals, Western District.
May 24, 2011.
Rehearing Denied July 5, 2011.
Leonard K. Breon, Warrensburg, MO, for Appellant.
John H. Edmiston, Warrensburg, MO, for Respondent.
Before DIV II: JAMES M. SMART, JR., Presiding Judge, and JAMES EDWARD WELSH and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Arthur Morrison appeals from the judgment of the Circuit Court of Johnson County granting summary judgment in favor of Elvin Maloney on Morrison's breach of contract and fraud claims and finding against Morrison on Maloney's counterclaim for malicious prosecution. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).